DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprises" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprises" in line 4).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document. For example, only:
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrases "the refining bars" in line 7 and “the depth” in line 12 of claim 1 lack proper antecedent basis. In another example only, the phrase “the cavity” in line 12 of claim 1 also lacks proper antecedent basis. In yet another example only, the phrase “said cavities” in line 1 of claim 2 lacks proper antecedent basis. In a fourth example only, note the expression “said refining bars” in claim 3. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Furthermore, the use of "adapted to" throughout the claim 1 makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “adapted to” to perform a function only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 
With respect to claim 1: the claim language is confusing since it is not clear whether “a refining bar” in line 10 is the one of the pluralities of refining bars as in line 6 or is an additional one. 
 Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “at the end” in line 12 cannot be determined. The end of what? Note also claim 6 with the same regard.
In claims 3-4, regarding “preferably” in line 3, a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular, essentially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the meets and bounds of the patent protection desired. 
With respect to claim 5: part of the claim appears to be redundant sincethe limitation in this claim is already in independent claim 1 from which claim 5depends. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjostrom et al (7.419.112).
Sjostrom et al discloses in Figs. 1-11, a refiner for mechanical treatment of organic/cellulosic material comprising two oppositely arranged refiner discs (3 and 5), wherein at least one of said refiner discs comprises a rotatable refiner disc with 3 a refining surface 1 and a fixed refiner discs 5 with a refining surface 2; a refiner plate (10 and 11)  being provided with a plurality of refining bars (12 and 14) wherein at least one of the refining bars are provided with cavities 15 shown in Figs. (4-7, 10 and 11)77 that are at last partially embedded in the refining bar and that at least one cavity 15 provided on the at least one refining bar have one end arranged closer to the leading edge (top surface of the bar shown in Fig. 5) of the refining bar and one end arranged closer to the trailing edge of the refining bar and wherein the depth dimension of the cavity at the end is smaller (zero) than the depth dimension of the cavity at the end  (the bottom surface of the cavity). Additionally, Sjostrom et al discloses wherein the cavities are provided in the refining bars in such a way that an angle A, 00 < A < 45 is formed between the length direction of the cavities and the length direction of the bars (Figs. 4 and 6) and the length direction of the cavities form an inclination angle B, 0 < B <45° with the direction of the normal of the refining surface (Figs. 4 and 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrom et al.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in Sjostrom et al. The shape of the cavities and its locations would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose [0049]-[52] of the applicant’s specification. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sjostrom et al, because the changes do not appear to provide any unexpected result.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a refiner for mechanical treatment of organic/cellulosic material.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725